Citation Nr: 0823274	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-17 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	 The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1968 to March 1970.  Service in the 
Republic of Vietnam is indicated by the evidence of record.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which granted service connection for 
PTSD and assigned a 10 percent disability rating therefore; 
and denied service connection for irritable bowel syndrome.  
In a June 2005 rating decision, the assigned disability 
rating was increased to 50 percent.  

Remanded issue

The issue of entitlement to service connection for irritable 
bowel syndrome, to include as secondary to PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington D.C.  The veteran will be informed if further 
action on his part is required.

Issue not on appeal

In the March 2004 rating decision, the veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection for tuberculosis was denied.  He did not express 
disagreement with the RO's decision with regard to that 
claim. That issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression, anxiety, chronic sleep impairment, impaired 
affect, difficulty establishing work and social 
relationships, hypervigilance, irritability, panic attacks, 
intrusive thoughts, and impaired impulse control.  There is 
no evidence of obsessional rituals, speech problems, near-
continuous panic attacks, spatial disorientation, neglect of 
personal hygiene, and inability to establish and maintain 
effective relationships.

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 50 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.

The veteran seeks entitlement to an increased initial 
disability rating in excess of 
50 percent for his service-connected PTSD.  The other issue 
on appeal, entitlement to service connection for irritable 
bowel syndrome, is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.
  
Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran received a general VCAA 
notice letter, dated October 2003, in conjunction with his 
then pending, and later granted, claim of entitlement to 
service connection for PTSD.  Although the aforementioned 
VCAA letter did not specifically include any information 
pertaining to evidence necessary to substantiate a claim for 
a higher rating, once service connection is granted the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-
2003. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the October 2003 
letter.  Specifically, the letter stated that VA would assist 
the veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
request such records.  Moreover, the October 2003 VCAA letter 
informed the veteran that VA would provide a medical 
examination if VA determined it was necessary to make a 
decision on his claim.  

The October 2003 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].

The October 2003 VCAA letter specifically requested:  
"Please review your records and make certain you haven't 
overlooked any important evidence."  Moreover, a March 2006 
VCAA letter informed the veteran"  "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information concerns the level 
of your disability . . . please tell us or give us that 
evidence now." This complies with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b), in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided Dingess notice in letter from the RO 
dated in March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Despite not being 
afforded a subsequent adjudication following the issuance of 
the March 2006 Dingess letter, the Board finds the veteran 
has not been prejudiced by any mistiming of the VCAA notice.  
The veteran retained a representative who is clearly familiar 
with the case and is obviously aware of the kinds of evidence 
needed to substantiate the veteran's claim.  It is clear that 
communications from the RO served to impress upon the veteran 
and his representative the need to submit medical and other 
evidence showing the nature and extent of the veteran's PTSD 
symptomatology.  The veteran and his representative 
undoubtedly understood the need for such evidence, as is 
demonstrated by June 2008 informal hearing presentation as 
well as the veteran's statements dated June 2005 and April 
2006, which each raised specific arguments addressing the 
diagnostic criteria for PTSD disability ratings.  The Board 
therefore finds that the veteran was provided actual notice 
of the rating criteria.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).  

Further, with respect to effective date, the Board recognizes 
that notification of effective dates is potentially important 
in cases such as this involving an original claim where 
"staged ratings" can be employed.  See generally Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  As is discussed in 
greater detail below, the Board has not staged the veteran's 
disability rating for PTSD.  The assigned disability rating 
was made effective from the effective date of service 
connection, which is the earliest date that the increased 
rating may be assigned.  [Neither the veteran nor his 
representative has disagreed with the effective date assigned 
for the grant of service connection for PTSD, and the time 
for doing so has long since expired.  
See 38 C.F.R. § 20.302 (2007); see also Rudd v. Nicholson, 20 
Vet. App. 296 (2006).]  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

As there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's VA treatment records.  The veteran was afforded 
a VA examination in December 2003.  The report of the 
examination reflects that the examining physician reviewed 
the veteran's past treatment history, recorded his current 
complaints, , and rendered diagnoses and opinions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative and has declined the option of a personal 
hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding,"staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders pursuant to 38 C.F.R. § 4.130 (2007).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Schedular rating

The veteran seeks an increased disability rating, in excess 
of 50 percent, for his service-connected PTSD.  

As was described above, under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007) in order to warrant a 70 percent disability 
rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 
70 percent rating is not warranted.  

Turning first to 'suicidal ideation,' in the December 2003 VA 
examination report, the examiner noted that the veteran had 
not experienced suicidal ideation since service.  VA 
treatment records dated in December 2003 indicated that the 
veteran "hasn't had suicidal thoughts, except v[ery] rarely 
when he gets really angry and then gets sudden fleeting 
thoughts of killing himself."    All examination and 
treatment records are absent any indication that the veteran 
has identified any specific suicidal plan or intent.

With regard to the veteran's speech, the examination and 
treatment records did not document any abnormalities.  
Concerning 'obsessional rituals,' in her August 2004 
statement, the veteran's wife indicated that the veteran has 
an "obsession with cleanliness."  However, the record on 
appeal contains no evidence that the veteran demonstrates 
'obsessional rituals which interfere with routine 
activities'.

The December 2003 VA examination report and the treatment 
records, including an April 2004 VAMC diagnostic interview, 
indicate that the veteran was consistently oriented to 
person, place, and time and displayed appropriate personal 
hygiene.  Accordingly, the evidence does not indicate spatial 
disorientation or neglect of personal hygiene.  Indeed, 
according to the veteran's spouse he is excessively concerned 
with cleanliness.

With regard to 'impaired impulse control,' the veteran's 
irritability and anger are well-documented in the evidence of 
record.  Specifically, the December 2003 VA examiner reported 
that the veteran has "a high temper and a short fuse and is 
quite irritable often."  In addition, the examiner noted 
that the veteran "tends to retaliate against anybody that 
causes him problems."  Consistently, a December 2003 VAMC 
treatment note described the veteran as being "easily 
irritable."  This treatment note also indicated the 
veteran's report of "substantial problems with anger since 
Vietnam."  

Examination and treatment records document the veteran's 
depressed mood, anxiety, and intrusive flashbacks.  See VA 
examination, December 2003; see also VAMC, July 2004.  
However, the Board notes that nowhere in the VA examination 
reports or treatment records is the veteran described as 
experiencing near-continuous panic or depression which 
affects his ability to function independently, appropriately, 
and effectively.

The evidence concerning the veteran's employment history 
demonstrates that he worked on a farm with his father until 
1985.  From 1985 to 1990, the veteran worked numerous 
construction jobs.  Since that time, the veteran has been 
self-employed as a painter.  See  the December 2003 VA 
examination report.  The December 2003 VA examiner stated 
that the veteran "has managed to adapt his social 
environment by being self-employed to help minimize his 
symptoms."  However, a treatment record from February 2004 
noted the veteran's report that his anger "interferes with 
work relationships."  In addition, an April 2004 treatment 
note indicated that the veteran "recently feared [his 
irritability] would interfere with a job situation."  It 
appears that the veteran prefers to keep to himself and 
avoids crowds or situations that might trigger memories of 
Vietnam.  The Board finds this evidence is arguably 
sufficient to establish that the veteran experiences 
difficulty adapting to stressful circumstances (including 
work or worklike setting).

With respect to establishing effective relationships, the 
veteran is married and has been for a number of years.  A 
treatment note dated February 2003 indicated that the veteran 
engages in "very limited social activities."  In connection 
with the December 2003 initial VAMC psychiatric consultation, 
the treating physician opined that the veteran "has insight 
into [his] illness and [is] able to understand situations and 
act appropriately."  This evidence does not demonstrate that 
the veteran's interpersonal problems rise beyond 'difficulty 
in establishing effective work and social relationships', 
which is one of the criteria for the assignment of a 50 
percent disability rating for PTSD.  There is not 
demonstrated an inability to establish and maintain effective 
relationships, which is a criterion for the assignment of a 
70 percent rating. 

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no specific 
example of such pathology.

In short, while the veteran does arguably demonstrate 
'impaired impulse control' and 'difficulty adapting to 
stressful circumstances (including work or worklike setting)' 
due to his anger and irritability, the remainder of the 
criteria for the assignment of a 70 percent rating are not 
met or approximated.  Although as discussed above there is 
evidence of depression, anxiety, and difficulty in 
establishing effective work and social relationships, these 
symptoms are specifically contemplated in the currently 
assigned 50 percent rating.

A review of the medical evidence indicates that the veteran's 
psychiatric symptomatology centers on his depression, 
anxiety, chronic sleep impairment, intrusive flashbacks, 
impaired affect, hypervigilance, irritability, and some 
difficulty establishing work and social relationships.  While 
in no way discounting the impact thee symptoms have on the 
veteran's life, , these symptoms are more congruent with the 
currently assigned 50 percent disability rating.

The Board additionally notes that GAF scores assigned in the 
December 2003 VA examination [58] and December 2003 initial 
VAMC psychiatry consultation [50] are indicative of moderate 
impairment due to PTSD, congruent with the assignment of a 50 
percent disability rating.  

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  As was 
indicated above, the veteran has a stable work history and 
appears to demonstrate adequate social functioning.  The 
veteran himself does not appear to endorse the severe 
pathology required for a 100 percent rating.  

Accordingly, a review of the evidence indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  An increased initial rating is 
therefore denied.

Fenderson considerations

The veteran's 50 percent disability rating for PTSD has been 
assigned as of the date of service connection, September 26, 
2003.  

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.
In the instant case, the competent medical evidence shows 
that throughout the appeal period, the veteran has not 
demonstrated PTSD symptomatology warranting a disability 
rating higher than the currently assigned 50 percent.  The 
December 2003 VA examination report and VAMC treatment notes 
indicated that the disability remained relatively stable 
throughout the period.  No other evidence was presented to 
allow for the assignment of an increased disability rating at 
any time during the period here under consideration.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher
 v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); see also 
Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the regulation with regard 
to the veteran's case in the June 2005 SOC.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not indicate 
that the veteran has required frequent hospitalizations for 
his PTSD.  With respect to marked interference with 
employment, the evidence indicates that the veteran has been 
steadily employed for over thirty years.  In addition, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The Board wishes to make it clear that it is aware that the 
veteran's PTSD symptoms limit his employment options.  
However, this is recognized in the 50 percent rating which is 
currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].


The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
PTSD, or entitlement to an extraschedular disability rating.  
In so concluding, the Board wishes to make it clear that it 
is in no way minimizing the impact that the veteran's PTSD 
has on his life.  However, as explained above the schedular 
criteria for a 
70 percent or higher rating have not been met or 
approximated.   


ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.


REMAND

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected PTSD.

The veteran is also seeking entitlement to service connection 
for irritable bowel syndrome.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that this case must be remanded for 
further evidentiary development.  



Reasons for remand

Secondary service connection

Initially, it is clear from the veteran's presentation that 
he has asserted entitlement to service connection for 
irritable bowel syndrome (IBS) on direct as well as secondary 
bases.  See statement from the veteran dated September 2003 
and April 2006.  However, the Board notes that the VCAA 
letters sent to the veteran by the RO in October 2003 and 
March 2006 failed to address the elements of secondary 
service connection for the claim.  Additionally, the record 
demonstrates that the RO adjudicated the veteran's IBS claim 
on a direct basis and did not address the veteran's 
entitlement to service connection on a secondary basis in 
either the March 2004 rating decision or the June 2005 SOC.  

Accordingly, this issue is being remanded so the veteran may 
be accorded appropriate due process.

Medical opinion

The Board further finds that a VA medical opinion is 
necessary to address the veteran's claim of service 
connection for IBS as secondary to his service-connected 
PTSD.

In general, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection but no 
competent medical evidence addressing the third requirement 
(medical nexus), VA must obtain a medical nexus opinion.  

With regard to element (1), medical treatment records 
indicate that the veteran has a diagnosis IBS.  See 
Pittsfield Rural Health Clinic record, April 2003.  A VAMC 
treatment record dated July 2004 indicates that the veteran 
was receiving continuing medical treatment for IBS.  
Accordingly, Wallin element (1), current diagnosis, is 
satisfied.  With respect to Wallin element (2), it is 
undisputed that the veteran is currently service connected 
for PTSD.

With respect to Wallin element (3), medical nexus, none of 
the medical records currently associated with the veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the veteran's IBS and his service-
connected PTSD.  The Board finds that a VA nexus opinion is 
therefore necessary to decide the claim.  See Charles, supra; 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should provide the veteran with 
a letter containing proper notice 
which specifically informs him of 
the evidentiary requirements for 
establishing secondary service 
connection in accordance to 38 
C.F.R. § 3.310.  

2.	VBA should arrange for a physician 
with appropriate expertise to 
review the veteran's VA claims file 
and provide an opinion as to 
whether it is at least as likely as 
not that the veteran's IBS is 
caused or aggravated by his 
service-connected PTSD.  If the 
reviewing physician determines that 
an additional examination and/or 
diagnostic testing is necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

3.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjudicate the veteran's claim of 
entitlement to service connection 
for IBS, to include as secondary to 
PTSD.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


